DETAILED ACTION
Status of Claims
In response to applicant’s RCE filed 2/22/2022, claims 1-20 are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0247412) in view of Daniel (US 2009/0220929) and McKim et al. (US 2009/0292514) and Dwight (2020/0098230). 

Regarding claims 1, 4, and 8-9, Chen discloses a flight simulation system, comprising a user interface wherein the user requests a training scenario regarding an FMS. See paragraph 0037.

Chen discloses a database for performance and condition data that is used to generate the training scenario. See paragraphs 0046-0047. 

rd party weather information and terrain information (terrain as per claim 4, weather conditions and forecasts as per claims 8-9). However, this is established with regard to simulation systems, as is disclosed by Daniel in paragraph 0039. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to increase the realism of the simulation.  

Chen discloses simulation of equipment in paragraph 0041, but does not explicitly disclose wherein the systems utilize the same algorithms as the actual equipment. However, this concept is established with regard to simulation systems, as is disclosed by the training system of McKim in paragraph 0044. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to provide a realistic simulation. 

Chen discloses wherein the system is used for training in paragraph 0038. Note that this training scenario could comprise updated information about an FMS. This is not precluded, and it would simply be a function of the data used for the simulation, for example the data for the simulation as chosen in paragraph 0046. 

Chen does not disclose wherein the training scenario is based upon personalized pilot historical flight data. However, basing training upon personalized historical data is well-established, as is disclosed by the system of Dwight in paragraph 0047. It would have 

Regarding claims 2-3, 5-7, 10, 17-18, Chen discloses an engine database, a NAV database, an aircraft performance database, configuration database, and airport conditions. See paragraphs 0046-0047.

Regarding claim 6, Chen does not disclose wherein the simulation can use persona information. However, this is established with regard to training systems, as is disclosed by Daniel in paragraph 0080. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Chen system, in order to allow for versatile training scenarios. 

Regarding claims 11-15, Chen discloses wherein the simulation can be via a wireless connection (paragraph 0106), and on a computer, laptop, smart phone, or mobile tablet (paragraph 0037). 

Regarding claim 16, see the rejections of claims 1 and 15. 

Regarding claim 19, see the rejection of claims 4, 8-9, and 16-18. 

Regarding claim 20, see the rejection of claims 11-15. 

Arguments/Remarks
Applicant’s arguments and remarks dated 2/22/2022 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715